THE COURT.
This is an original application for a writ of review by which the petitioner seeks to have annulled an order of the respondent board suspending his license to practice dentistry for a period of five years.
[1] The accusation is in substance identical with that considered in Messner v. Board of Dental Examiners, ante, p. 199 [262 P. 58]. Both accusations relate to the same time and the same dental office and both charge that W.M. Cohn, an unlicensed person, was manager thereof. The evidence is substantially the same as in the Messner case, except that the licensed dentist referred to in that case as a witness for the prosecution testified in this case that on one occasion Cohn told him what to charge in a prospective case. This is immaterial, however, because the evidence does not show that the petitioner had any knowledge of the occurrence. (Osborne v. Baughman,85 Cal.App. 224 [259 P. 70].)
The demurrer to the petition is overruled and the order suspending petitioner's license to practice dentistry is annulled. *Page 207